Case: 14-41062      Document: 00513147675         Page: 1    Date Filed: 08/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41062
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 10, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CRESENCIO PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-569-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Cresencio Perez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Perez has filed a response in which he challenges his conviction
and sentence. Because the record reflects that Perez knowingly decided not to
appeal his conviction, we will not address the issues raised in his response


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41062     Document: 00513147675      Page: 2   Date Filed: 08/10/2015


                                  No. 14-41062

related to his conviction. See United States v. Polanco-Ozorto, 772 F.3d 1053,
1054-55 (5th Cir. 2014). We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Perez’s response to the extent
it addresses sentencing issues. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.          Accordingly,
Perez’s motion for appointment of counsel is DENIED, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2